NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                   Electronically Filed
                                                   Intermediate Court of Appeals
                                                   CAAP-XX-XXXXXXX
                                                   19-OCT-2020
                                                   07:55 AM
                                                   Dkt. 161 OCOR


                            NO. CAAP-XX-XXXXXXX

                  IN THE INTERMEDIATE COURT OF APPEALS

                          OF THE STATE OF HAWAI#I


           JIHYUN SIM, Individually, and as Court-Appointed
             Personal Representative for the Estate of Her
          Sister JISU SIM, SANG KI SHIM, father of JISU SIM,
                   and TIA SUK KIM, mother of JISU SIM,
                          Plaintiffs-Appellants,
                                    v.
               KONA ISLANDER INN, ASSOCIATION OF APARTMENT
            OWNERS OF KONA ISLANDER INN, KONA ISLANDER INN
                HOTEL, HAWAIIANA MANAGMENT COMPANY, LTD.,
                ICHTHUS LAND COMPANY, CHRISTIAN VAN DYCK,
              Individually, as a member of the Association
              of Apartment Owners of Kona Islander Inn, and
              owner of Rainbow Plantation Bed & Breakfast,
            and DOES 2-100, inclusive, Defendants-Appellees

          APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                         (CIVIL NO. 15-1-252K)


                          ORDER OF CORRECTION
                  (By: Wadsworth, J., for the court1/)

          IT IS HEREBY ORDERED that the Memorandum Opinion
entered on September 30, 2020, is corrected as follows:
          On page 10, line 7, insert a space between the "i" and
"M" in the word "DiMaio's" so that the line reads:
     even if the admission of Di Maio's testimony was erroneous, which

          On page 10, line 11, replace the letter "e" with an "i"
and add a space before "M" in the word "DeMaio's" so that the
line reads:



     1/
             Leonard, Presiding Judge, and Chan and Wadsworth, JJ.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER
     failed to demonstrate how the admission of Di Maio's testimony on

          On page 10, line 15, insert a space between the "i" and
"M" in the word "DiMaio's" so that the line reads:
     Court's decision to admit Di Maio's testimony, even if erroneous,

          On page 10, line 2 of the first full paragraph, insert
a space between the "i" and "M" in the word "DiMaio's" so that
the line reads:
       denying their motion for a new trial, because (a) "Di Maio's

          On page 11, first line, insert a space between the "i"
and "M" in the word "DiMaio's" so that the line reads:
     Di Maio's testimony.   See supra.       Accordingly, we cannot conclude

          The clerk of the court is directed to take all
necessary steps to notify the publishing agencies of this change.

          DATED:    Honolulu, Hawai#i, October 19, 2020.


                                              /s/ Clyde J. Wadsworth
                                              Associate Judge




                                         2